Citation Nr: 1628222	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was previously remanded by the Board in July 2014 and June 2015.

FINDING OF FACT

The Veteran's PTSD impacts his occupational functioning; however, it does not preclude the ability to secure and maintain substantially gainful employment consistent with his education and prior occupational history.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Veteran's service and post-service treatment records have been obtained, to include records from the Social Security Administration (SSA) relating to his Social Security Disability Income (SSDI) benefits.  The Veteran also has been provided multiple VA examinations that assist the Board in adjudicating his claim for TDIU.  To this end, the Board notes that the Veteran is only service connected for posttraumatic stress disorder (PTSD), and so the examinations generally evaluated PTSD and its effect on occupational functioning.  The Veteran was examined in November 2010, November 2014, and May 2015; the record also contains a December 2006 VA examination, from prior to the filing of the Veteran's claim, that provides the Board with context for the historical severity of his PTSD.  These examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the PTSD and its occupational impact in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  For the reasons that follow, the Board finds that a TDIU is not warranted.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155;   38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulations allow for a TDIU to be granted on both a schedular and extraschedular basis.  38 C.F.R. § 4.16(a) and (b).  The avenue through which a veteran may seek entitlement is dependent upon whether the given disability rating hurdle is met.  38 C.F.R. § 4.16(a).  If the veteran has a single service-connected disability rated at 60 percent or more, then the claim for a TDIU may be considered on a schedular basis.  In such a scenario, the Board may grant the TDIU in the first instance, if it is warranted.  If the Veteran does not meet this hurdle rate, then the claim for a TDIU may be considered on an extraschedular basis.  Under this scenario, the Board cannot grant the TDIU in the first instance.  Instead, the Board would refer the claim to the Director, Compensation Service, for extraschedular consideration.  If the extraschedular TDIU is not granted, then the Board may reconsider the claim de novo.  In either scenario, that is whether the Board is granting on a schedular basis or referring the claim for extraschedular consideration, the threshold determination that the Board must make is whether the veteran's disability precludes the ability to secure and maintain substantially gainful employment.  See 38 C.F.R. § 4.16; Wages v. McDonald, 27 Vet. App. 233 (2015).

Under the facts of this case, the Board finds that the Veteran has a single service-connected disability, PTSD, rated at 50 percent disabling.  Because this disability rating does not meet the disability rating hurdle rate set forth in 38 C.F.R. § 4.16(a), the claim for TDIU must be considered on an extraschedular basis.  Thus, the Board will not refer this claim to the Director, Compensation Service.

The evidence of record shows that the Veteran was employed for three decades as a plumber.  See November 2010 VA Form 21-8940; March 2002 Disability Report Adult, received from the SSA.  He completed his high school education and had no formal post-graduate education.  He learned to be a plumber through on-the-job training, and worked in this occupation until approximately 2001.  He has not worked since that time.  Since filing the claim for a TDIU, the Veteran has alleged that his employment ceased due to PTSD-induced anger and discord with his coworkers, and that this problem continues to prevent him from securing and maintaining substantially gainful employment.  See, e.g., November 2010 VA examination report.  

The Board is not persuaded by this allegation for several reasons.  First, in a March 2002 Disability Report Adult filed in connection with a claim for SSDI benefits, the Veteran wrote that his employment ceased due to nonservice-connected disabilities related to his right knee, left foot, and right elbow.  The Veteran stated that these physical problems prevented him from fulfilling his occupational duties.  The Board finds this contemporaneous, self-reported explanation as a more likely cause for the Veteran's cessation of employment.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Second, the Veteran acknowledged that his nonservice-connected physical disabilities played at least a role in the cessation of employment during the November 2010 VA examination, lending more support to the Board's conclusion.  And third, the record shows that the Veteran did not raise the allegation of PTSD preventing employment until his claim for a TDIU was filed with VA, an inconsistency that suggests financial gains considerations.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, the Board does not find the Veteran's allegation to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The record, however, does show several pieces of evidence that weigh in favor of the claim.  The Board notes that his VA treatment records have generally characterized the level of severity of his PTSD as severe.  See, e.g., May 2010 Psychiatry Initial Evaluation Note; October 2007 Psychiatry Initial Evaluation Note Addendum.  Such evaluations have also been supported through statements provided by the Veteran's spouse.  While the Veteran's spouse is a registered nurse, there is no indication she possesses specialized training or experience with mental health disorders; thus, the Board finds that she is not competent to expressly opine on the severity of the disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She is, however, competent to relate readily observable symptoms and effects of the Veteran's condition.  To this end, she stated that the PTSD causes severe anger dyscontrol and she related that this has had an impact on marital, familial, and social relations.  See April 2015 Buddy statements.  While her letters did not directly comment on the impact of PTSD on employment, the Board finds that these problems with social interaction may generally be present in that sphere, as well.  

Moreover, the Board acknowledges that a VA physician wrote in a May 2010 Psychiatry Initial Evaluation Note that the Veteran is "definitely not gainfully employable due to his PTSD."  The physician did not provide a cogent rationale for this conclusion, but it appears that it was based, generally, on the severity of the condition because the physician cited the Veteran's long-standing history of Global Assessment Functioning Scores (GAF) scores in the range of 40 to 50, indicating serious impairment in social, occupational, or school functioning.  The physician noted that even the December 2006 VA examination report found the PTSD to approximate a GAF score of 48.  While the Board does find this VA physician's finding to be probative, it is outweighed by the evidence weighing against the claim.

A February 2011 statement from the Veteran showed that he intended to submit a letter from a company that refused to hire him due to his back injuries.  The Board notes that this letter was not submitted; however, this statement is telling as it is not tainted with the same potential biases discussed above.  Further, the Board notes that the Veteran made no mention of the company's consideration of his mental health problems as a reason not to hire him.  See Cartwright, 2 Vet. App. at 25.

The December 2006 VA examination report showed, inter alia, that the Veteran was alert and oriented in all spheres; thought process, speech, judgement, and intelligence were unremarkable; he was able to maintain activities of daily living; he was able to maintain personal hygiene; he was able to maintain his financial affairs; he had difficulty sleeping and concentrating; and that he exhibited anger dyscontrol with past episodes of violence.  The examiner concluded that the PTSD did not result in deficiencies in work and that it would not preclude employment.  The November 2010, November 2014, and May 2015 VA examination reports contained similar factual findings; however, those examiners did not reach an ultimate conclusion as to occupational impact, either due to possible malingering on the part of the Veteran or due to failure to complete the examination. 

In consideration of the evidence of record, the Board finds that the Veteran's PTSD does impact his ability to secure and maintain substantially gainful employment; however, this impact is less than total.  The Board has considered the Veteran's lay statements but found them unpersuasive as he lacks credibility.  The Veteran's spouse has related problems the PTSD causes with anger dyscontrol, and while the Board finds that it is reasonable to believe that these problems may present themselves in the workplace, the spouse's statements did not specifically discuss such problems.  A May 2010 VA physician found that the PTSD would preclude gainful employment; however, this determination was not accompanied by a cogent rationale.  It was simply supported by the general severity of the disability, which the Board notes has been called into questioned by later VA examiners in findings of potential malingering.  The record also contains evidence that the Veteran did apply for a job but was denied employment for reasons other than his service-connected mental health problems.  Lastly, the Board finds that the VA examinations of record, and the symptomatology and occupational effects described therein, do not provide a reasonable basis for finding that the Veteran's PTSD precludes the ability to secure and maintain substantially gainful employment.  The Board emphasizes that the Veteran's sole contention in this appeal has been that his PTSD results in anger dyscontrol, which has an adverse effect at work and precludes employment, and this allegation is simply not supported by the weight of the evidence of record.  The Board has no doubt that the disorder does have some impact on employability, but there is not sufficient evidence to determine that it precludes gainful employment. 

In arriving at the foregoing conclusion, the Board notes that entitlement to a TDIU is a legal determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  The Board has considered the lay and medical evidence in favor of the Veteran's claim but found that it is insufficient to substantiate the claim and is also outweighed by the evidence against the claim.  There is no further doubt to be resolved in the Veteran's favor; his PTSD does not preclude the ability to secure and maintain substantially gainful employment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16.  Accordingly, referral to the Director, Compensation Service, is not warranted.  



ORDER

Entitlement to a TDIU is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


